Citation Nr: 0939792	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-17 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
low back disability (degenerative disc disease and 
degenerative joint disease of the lumbar spine with herniated 
nucleus pulposus, spinal stenosis, and failed back syndrome 
status post multiple disc surgeries).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1958 to May 1978, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a low back disability and assigned a 
10 percent disability rating, effective March 29, 2004.  A 
May 2006 rating decision granted a temporary total rating for 
convalescence following low back surgery, for the period from 
August 26, 2005, to December 1, 2005, after which time a 10 
percent rating became effective.  By a May 2007 rating 
decision, the RO increased the disability evaluation from 10 
to 20 percent disabling, effective March 29, 2004, and 
assigned separate evaluations for the Veteran's left and 
right lower extremity radiculopathy, each evaluated as 20 
percent disabling from March 29, 2004, to August 25, 2004, 
and as 10 percent disabling since August 26, 2004.  In 
December 2008, the Board remanded the claim for additional 
development. 

The issue of entitlement to an initial rating higher than 40 
percent for a low back disability since October 18, 2008, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

1.  Since March 29, 2004, the effective date of service 
connection, the Veteran's low back disability has been 
manifested by objective evidence of severe tenderness and 
pain, resulting in a disability picture comparable to 
limitation of flexion to 30 degrees or less.  Objective 
findings of incapacitating episodes have not been shown. 

2.  For the period from March 29, 2004, to August 25, 2005, 
the Veteran's low back disability was productive of 
neurologic impairment of the right lower extremity that 
resulted in disability analogous to moderate incomplete 
paralysis of the sciatic nerve.

3.  For the period from March 29, 2004, to August 25, 2005, 
the Veteran's low back disability was productive of 
neurologic impairment of the left lower extremity that 
resulted in disability analogous to moderate incomplete 
paralysis of the sciatic nerve.

4.  Since August 26, 2005, the Veteran's low back disability 
has been productive of neurologic impairment of the right 
lower extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.

5.  Since August 26, 2005, the Veteran's low back disability 
has been productive of neurologic impairment of the left 
lower extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Since March 29, 2004, the effective date of service 
connection, the criteria for an increased rating of 40 
percent for a low back disability have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5235-5243 (2009).  

2.  For the period from March 29, 2004, to August 25, 2005, 
the criteria for a rating higher than 20 percent for 
neurological manifestations of a lumbar spine disability 
(moderate incomplete paralysis of the sciatic nerve) of the 
right lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.71(a), 
4.124(a), DC 8520 (2009).

3.  For the period from March 29, 2004, to August 25, 2005, 
the criteria for a rating higher than 20 percent for 
neurological manifestations of a lumbar spine disability 
(moderate incomplete paralysis of the sciatic nerve) of the 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.71(a), 
4.124(a), DC 8520 (2009).

4.  Since August 26, 2005, the criteria for a rating higher 
than 10 percent for neurological manifestations of a lumbar 
spine disability (mild incomplete paralysis of the sciatic 
nerve) of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.71(a), 4.124(a), DC 8520 (2009).

5.  Since August 26, 2005, the criteria for a rating higher 
than 10 percent for neurological manifestations of a lumbar 
spine disability (mild incomplete paralysis of the sciatic 
nerve) of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.71(a), 4.124(a), DC 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).

The Veteran's low back disability (degenerative disc disease 
and degenerative joint disease of the lumbar spine with 
herniated nucleus pulposus, spinal stenosis, and failed back 
syndrome status post multiple disc surgeries) has been rated 
20 percent disabling under 5237.  Diagnostic Code 5237 
pertains to lumbosacral or cervical strain.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008), 38 C.F.R. § 4.71a, DC 5237.  Also 
applicable are DC 5238, which pertains to spinal stenosis, DC 
5241, which pertains to spinal fusion, DC 5242, which 
pertains to degenerative disc disease, and DC 5243, which 
pertains to intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
DC 5238, 5241, 5242, 5243.

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  Diagnostic Code 5242 
directs that degenerative arthritis of the spine be evaluated 
under DC 5003.  See 38 C.F.R. § 4.71a, DC 5243.  Diagnostic 
Code 5003 allows for the assignment of a 20 percent rating 
only where there is X-ray evidence of arthritis of two or 
more major joints or two or more minor joint groups.  The 
lumbar spine may only be rated as one major joint.  38 C.F.R. 
§ 4.45.  Regardless, the Veteran is already in receipt of a 
20 percent rating under a diagnostic code that takes 
limitation of motion into consideration (5237), and thus DC 
5242 may not serve as a basis for an increased rating in this 
case. 38 C.F.R. § 4.71a, DC 5003, 5242.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), or 
ankylosing spondylitis (5240).  Accordingly, the diagnostic 
codes pertaining to these disabilities are not applicable in 
this case.

The Board will first look to the General Rating Formula for 
Diseases and Injuries of the Spine, which assigns a 20 
percent rating if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A rating of 40 percent is warranted where there is forward 
flexion of the thoracolumbar spine of 30 degrees or less.  
A rating of 50 percent is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
rating of 100 percent is warranted where there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2009).

Private treatment records dated in April 2003 to July 2003 
reflect complaints of low back pain that had been present 
for several years, made worse by bending.  The initial 
diagnosis was acute low back sprain and disc syndrome.  An 
MRI revealed multilevel bulging annuli and disc protrusions 
at L4-5 with marked spinal canal and lateral recess 
stenosis.  There was also broad disc protrusion at L4-5  
and L5-S1.  A series of epidurals were administered, with 
short term relief.

On August 2005 VA examination, the Veteran reported that 
over the years he had experienced an increase in the 
intensity and duration of his low back pain.  In January 
1990, he underwent a lumbar laminectomy with good results.  
However, after a number of years his low back pain 
increased in intensity until he began treatment once again 
in 2001 for pain management.  He reported that he was 
currently scheduled for laminectomy surgery in August 2005.  
The Veteran reported that he could walk for fifteen minutes 
maximum when on pain medications.  The pain was relieved 
with medication, rest, and lying on his left side.  On 
physical examination, he had difficulty standing up from a 
seated position.  He had poor posture and his gait was slow 
and somewhat unsteady.  He cried out in pain several times 
during the examination because he had not taken his pain 
medication that day in an effort to demonstrate the full 
picture of his disability.  

Range of motion testing revealed forward flexion to 80 
degrees, with pain at 60 degrees, left lateral bending to 
15 degrees, with a significant increase in pain, right 
lateral bending to 20 degrees with mild pain, and bilateral 
rotation to 25 degrees with an increase in pain.  Extension 
was not tolerated on examination.  Repetitive forward 
flexion significantly increased the Veteran's pain, 
weakness, fatigue, and incoordination.  There was 
significant pain on palpation at L5-S1and the sacral areas.  
There was no muscle spasm or swelling.  The diagnosis was 
spinal stenosis and herniated nucleus pulposus.

In August 2005, the Veteran underwent surgery which 
included spinal decompression and spinal fusion.  In 
October 2005, the Veteran stated that he was slowly doing 
better since the surgery and wore a back brace.  He stated 
that he had some limited mobility in his back, and had been 
instructed to squat with the legs instead of bending his 
spine. 

On August 2007 VA examination, the Veteran reported that 
since the 2005 surgery, he had experienced major flare-ups 
in the form of inflammation of the low back.  He stated 
that he had a constant dull pain in the low back.  He wore 
a back brace and reported that he could walk up to one to 
three miles at a time.  

Range of motion testing revealed forward flexion to 50 
degrees, with pain at 40 degrees, extension to 20 degrees, 
with pain at 10 degrees, bilateral lateral bending to 20 
degrees, with pain, and bilateral rotation to 20 degrees, 
with pain.  There was additional loss of motion on 
repetitive use on flexion and extension.  The Veteran's 
disability was found to prevent him from playing sports, 
and to mildly impact his ability to complete chores, shop, 
exercise, and travel.

Private treatment records dated from July 2008 to January 
2009, reflect that in November 2008, the Veteran reported 
having a sharp, aching, dull discomfort in his low back.  
Physical examination revealed maximum tenderness at the 
paralumbar area.  He walked in a 10 degree forward flexion 
position.  When he walked upright, he was in too much pain.  
Range of motion testing revealed flexion to 30 degrees and 
extension to 10 degrees.  There was guarding of the low 
back.  In December 2008, range of motion testing revealed 
flexion to 5 degrees, with ankylosis.  

On March 2009 VA examination, the Veteran reported 
experiencing pain, weakness, and decreased motion due to 
his back disability.  He was able to walk more than a 
quarter of a mile, but less than one mile at a time.  He 
had a stooped posture and an antalgic gait.  There was 
kyphosis and lumbar flattening.  There was no ankylosis.  

Range of motion testing revealed forward flexion to 50 
degrees, extension to 10 degrees, left and right lateral 
bending to 30 degrees, and left and right rotation to 30 
degrees.  There was no evidence of pain on repetitive 
motion.  The diagnosis was degenerative disc disease and 
degenerative joint disease with annular tear and herniated 
nucleus pulposus at L2-L3 and canal narrowing.  The 
disability was determined to have moderate affects on the 
Veteran's ability to exercise, play sports, and partake in 
recreational activities, and had mild affects on his 
ability to complete chores and travel.  

In July 2009, the Veteran submitted a statement that since 
his most recent surgery, which included fusion of the L-2 
and S-1 area, he had not had any forward flexion, 
extension, lateral flexion, or rotation.  He had been 
instructed not to bend, lift, or twist.  

Private treatment records dated from June 2009 to July 2009 
reflect that in July 2009, he was noted to "still have 
ankylosis of the low back."  Bending at the low back was 
found to be intolerable due to discomfort.  He was markedly 
restricted due to the severe pain that he was experiencing.  
Physical examination revealed that he walked with an 
upright stance and shuffling gait.  He reported that he 
used a cane for long periods of walking.  Forward flexion 
was limited to 5 degrees.  There was marked ankylosis of 
the lumbar spine.  He had extension to 5 degrees.  The 
assessment was failed back syndrome with ankylosis.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's lumbar spine for the 
period on appeal, as shown on VA examinations and private 
treatment records, fall within the requirements for a 40 
percent rating:  forward flexion of the thoracolumbar spine 
30 degrees or less.  On August 2005 VA examination, although 
the Veteran was able to forward bend to 80 degrees, he 
experienced pain at 60 degrees, and was said to have cried 
out in pain throughout the examination because he had not 
taken his pain medication the day of the examination.  He was 
unable to extend his low back at the time and had difficulty 
walking.  Shortly after the examination, the Veteran 
underwent low back surgery due to the severity of his 
condition, and experienced a significant decrease in the 
mobility of his back.  On August 2007 VA examination, forward 
flexion was much more limited, to 50 degrees at most, with 
pain at 40 degrees.  It was found that there was additional 
loss of motion on repetitive use on flexion and extension.  
Then, private treatment records beginning in July 2008 
reflect restricted forward flexion to only 30 degrees.  In 
December 2008, he could only forward bend to 5 degrees, with 
ankylosis.  Although he had another surgery in July 2009, his 
ability to bend was still markedly restricted, and ankylosis 
was noted.  Based upon the above, and in considering 
limitation of motion due to pain, the Veteran's disability 
picture more closely resembles that of a 40 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine, 
however, has not been shown, and therefore an increased 
rating of 50 percent is not warranted.  Thus, the evidence 
supports a rating of 40 percent, but no more, under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

The Board next turns to the question of whether the Veteran 
is entitled to an increased rating based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
IDS (pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a rating of 40 percent is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examination in August 2005, August 2007, and March 
2009, other than when recovering from surgery 2005 for which 
he received a temporary total disability rating, the Veteran 
denied having been hospitalized for his low back condition 
for at least six weeks within the previous years.  VA and 
private treatment records dated up to July 2009 additionally 
do not evidence any incapacitating episodes of the low back, 
and the record otherwise does not demonstrate that the 
Veteran was prescribed bed rest by a physician for at least 
six weeks.  Accordingly, the Board finds that the Veteran is 
not entitled to an increased rating based upon incapacitating 
episodes for anytime since March 29, 2004, the effective date 
of service connection.  

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the August 
2005 VA examination range of motion testing of the Veteran's 
lumbar spine revealed forward flexion to 80 degrees, with 
pain at 60 degrees, no extension, right lateral bending to 20 
degrees, left lateral bending to 15 degrees, and bilateral 
rotation to 25 degrees.  On VA examination in August 2007, he 
had forward flexion to 50 degrees, with pain at 40 degrees, 
extension to 20 degrees, right and left lateral bending to 20 
degrees, with pain, and right and left lateral rotation to 20 
degrees, with pain.  A November 2008 private treatment record 
demonstrated forward flexion to 30 degrees and extension to 
10 degrees.  In December 2008, he had flexion to 5 degrees.  
On March 2009 VA examination, he had forward flexion to 50 
degrees, extension to 10 degrees, left and right lateral 
bending to 30 degrees, and left and right rotation to 30 
degrees.  In July 2009, he had forward flexion to 5 degrees, 
with ankylosis.  Those ranges of motion would warrant a 
rating at most to 40 percent under the general rating 
formula.  Therefore, as discussed above, based upon 
orthopedic manifestations, the Veteran has met the criteria 
for a 40 percent rating since March 29, 2004.  The 
requirements for a higher rating under the general rating 
formula, unfavorable ankylosis of the entire thoracolumbar 
spine, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2009).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

In April 2003, the Veteran complained of low back pain that 
radiated to his lower extremities.  Neurological examination 
was normal.  There was, however, trace weakness in the 
dorsiflexion of the right foot.  He had a series of 
epidurals.  In July 2003, he stated that he still had 
discomfort in his low back, but that his left leg pain had 
almost completely subsided.  

On August 2005 VA spine examination, the Veteran reported 
continuing sacral pain and pain which radiated to his 
buttocks and his bilateral low extremities.  He had multiple 
episodes each day when his lower extremities would give way 
and he would lose his balance.  Neurological examination 
revealed absent deep tendon and Achilles reflexes of the 
right lower extremity.  Sensation to the left lower extremity 
was somewhat diminished.  Strength was normal in both 
extremities.  There was no diagnosis of a neurological 
condition.  

On February 2007 VA neurological examination, the examiner 
did not find evidence of current radiculopathy.  He 
determined that although radiculopathy was noted in the 
claims file previously, it appeared to have cleared up soon 
after the August 2005 decompressive surgery.  Sensory 
examination was normal.  

On March 2007 VA peripheral nerves examination, the Veteran 
reported numbness of the lower extremities, greater on the 
right than left.  Knee and ankle reflexes were absent, 
bilaterally.  He was found to have symptoms of lower 
extremity neuralgia and numbness.  

On August 2007 VA spine examination, the Veteran reported 
that since his August 2005 low back surgery, his low back 
pain no longer radiated into his lower extremities, but that 
he still experienced numbness, the right leg greater than the 
left.  He did not experience paresthesias, weakness, or 
unsteadiness in the lower extremities.  Muscle strength was 
3/5 bilaterally in the hips, but 5/5 bilaterally in the knee 
and ankles.  Detailed sensory examination was normal, 
bilaterally.  Vibration was 1/2 in the left lower extremity, 
and normal in the right lower extremity.  Pinprick testing 
was normal, bilaterally.  Knee and ankle jerk reflexes were 
absent.  The diagnosis was radiculopathy.  

Private treatment records dated from July 2008 to July 2009 
reflect that in July 2008, he had low back pain that radiated 
to his left hip and leg.  In December 2008, he complained of 
pain in his back and down his lower extremities, worse on the 
right side. Straight leg raising was positive, bilaterally.  
Muscle strength was grossly normal.  Reflexes in the patella 
and ankle were diminished.  Sensation to touch was normal.  
In February 2009, he stated that his legs were occasionally 
weak and unsteady.  Straight leg raising was positive on the 
left.  A neurological diagnosis was not provided. 

On March 2009 VA examination, the Veteran complained only of 
left lower extremity pain and numbness.  Lower extremity 
examination showed normal pinprick and light touch testing.  
He was diagnosed with left lower extremity radiculopathy.  In 
July 2009, neurological examination revealed diminished 
sensation bilaterally to soft touch and pin prick testing.

The majority of the medical records suggest that the Veteran 
has suffered from either lower extremity neuralgia and 
numbness or lower extremity radiculopathy, which has resulted 
in radiating pain and numbness, with some weakness.  The 
Veteran has stated that many of these symptoms were relieved 
upon back surgery in 2005, which was confirmed on February 
2007 VA examination.  While the Veteran has displayed 
diminished reflexes, neurological examination has otherwise 
been consistently normal, with at times some diminished 
sensation.  It appears as though the Veteran's neurological 
symptoms continued past his August 2005 surgery, but were 
reduced in degree.  The Board therefore finds that the 
Veteran's radiculopathy symptoms for the period from March 
29, 2004, to August 25, 2005, were shown to be moderate in 
nature, and that since August 26, 2005, when he underwent low 
back surgery, his lower extremity symptoms have been 
primarily sensory in nature and compatible with an incomplete 
paralysis of the sciatic nerve that is no more than mild in 
degree.  The manifestations warrant no more than a 20 percent 
rating for the period from March 29, 2004, to August 25, 
2005, and no more than a 10 percent rating since August 26, 
2005, under DC 8520.  The Board finds no evidence of organic 
changes, such as muscle atrophy, or trophic changes 
throughout the pendency of the appeal that would warrant a 
higher rating or demonstrate more than a moderate degree of 
incomplete paralysis of the sciatic nerve from March 29, 
2004, to August 25, 2005, and more than mild degree of 
incomplete paralysis of the sciatic nerve since August 26, 
2005.

The Board has determined that the Veteran is entitled to a 40 
percent disability rating under the spinal rating criteria 
applicable.  Consideration has been given to the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  Although the Veteran has 
complained of flare-ups, they occur only after certain 
activities.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Furthermore, the evidence does not show that flare-ups result 
in any disability equivalent to unfavorable ankylosis of the 
entire thoracolumbar spine such that a higher orthopedic 
rating would be warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's back 
disability, but findings supporting a rating in excess of 40 
percent have not been documented.  In addition, it has not 
been shown that the service-connected back disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  In fact, 
the Veteran has reported on March 2009 VA examination that he 
retired because he was eligible, an not due to his back 
disability.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board finds that 
since March 29, 2004, the effective date of service 
connection, the Veteran's low back disability has warranted 
an initial rating of 40 percent.  However, for the period 
from March 29, 2004, to August 25, 2005, the Veteran's low 
back disability has not warranted ratings higher than the 
current separate 20 percent ratings for the neurologic 
manifestations, and since August 26, 2005, the Veteran's low 
back disability has not warranted ratings higher than the 
current separate 10 percent ratings for the neurologic 
manifestations.  The "benefit-of-the-doubt" rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

An initial rating of 40 percent, but no higher, since March 
29, 2004, for a low back disability is granted.  

An initial rating higher than 20 percent for the neurologic 
manifestations of a low back disability in the right lower 
extremity, for the period from March 29, 2004, to August 25, 
2005, is denied.

An initial rating higher than 20 percent for the neurologic 
manifestations of a low back disability in the left lower 
extremity, for the period from March 29, 2004, to August 25, 
2005, is denied.

An initial rating higher than 10 percent for the neurologic 
manifestations of a low back disability in the right lower 
extremity, since August 26, 2005, is denied.

An initial rating higher than 10 percent for the neurologic 
manifestations of a low back disability in the left lower 
extremity, since August 26, 2005, is denied.

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board notes that VA has 
associated the service treatment records and post-service 
treatment records with the claims folder.  In addition, he 
was afforded VA examinations.  Thus, the duty to assist has 
been met.


REMAND

Additional development is necessary with regard to the 
Veteran's claim for an initial increased rating for a low 
back disability.  Although by this decision the Board has 
increased the Veteran's low back disability from 20 to 40 
percent disabling, effective March 29, 2004, it remains 
unclear whether the Veteran is entitled to a 50 percent 
rating.  

Private treatment records beginning in November 2008 
reflect findings of ankylosis and severely limited forward 
flexion.  The Veteran reported having a sharp, aching, dull 
discomfort in his low back.  He walked in a 10 degree 
forward flexion position.  When he attempted to walk 
upright, he was in too much pain.  Range of motion testing 
revealed flexion to 30 degrees and extension to 10 degrees.  
There was guarding of the low back.  In December 2008, 
range of motion testing revealed flexion to 5 degrees, with 
ankylosis.  In July 2009, he was noted to "still have 
ankylosis of the low back."  Bending at the low back was 
found to be intolerable due to discomfort.  He was markedly 
restricted due to severe pain.  Physical examination 
revealed that he walked with an upright stance and 
shuffling gait.  He reported that he used a cane for long 
periods of walking.  Forward flexion was limited to 5 
degrees.  There was marked ankylosis of the lumbar spine.  
He had extension to 5 degrees.  The assessment was failed 
back syndrome with ankylosis.

While these treatment records reflect findings of 
ankylosis, whether the ankylosis is favorable or 
unfavorable was not noted.  In order to be eligible for a 
50 percent rating, the medical evidence must demonstrate 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 7.71a, DCs 5235-5243.  Additionally, the 
Veteran underwent back surgery after the most recent VA 
examination in March 2009 and he has since stated that his 
low back disability has worsened in severity.  Therefore, 
as it remains unclear whether the Veteran's ankylosis is 
considered favorable or unfavorable, and the Veteran has 
stated that he can not move his low back since the most 
recent surgery, a remand is necessary for an additional VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine the nature and 
severity of his lumbar spine disability, 
as well as any associated neurological 
impairment.  The examiner should review 
the Veteran's claims file and should note 
that review in the report.  Any opinion 
provided should be supported by a full 
rationale.  The examiner should 
specifically:

a)  Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right 
rotation), expressed in degrees, as 
well as state whether there is any 
favorable or unfavorable ankylosis 
of the back.  In this regard, the 
examiner should address the private 
treatment records dated from 
November 2008 to July 2009, which 
reflect findings of ankylosis and 
severe limitations in range of 
motion.

b)  Determine whether the back 
exhibits weakened movement, excess 
motion, fatigability, or 
incoordination attributable to the 
service connected back disorder and, 
if feasible, the determinations 
should be expressed in terms of the 
degree of additional range of 
motion.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
back is used repeatedly over a 
period of time.  That determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups.

c)  Identify any associated 
neurological deformities associated 
with the service-connected back 
disorder.  The severity of all 
neurological signs and symptoms 
should be reported.  The examiner 
should conduct any appropriate 
neurological testing needed to 
address the above.  If a separate 
neurological examination is needed 
one should be scheduled.

d)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the incapacitating 
episodes over the past 12 months 
should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.

e)  List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as 
to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the sciatic 
nerve.  Moreover, state whether any 
other nerve is affected and if so 
state the severity of the impairment 
of the nerve affected.

2.  Then, readjudicate the claim.  The RO 
should also consider assigning a temporary 
total disability rating for convalescence 
due to the Veteran's June 2009 low back 
surgery.  If action remains adverse, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D.  REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


